Exhibit 10.26




emergentcapitaljsimon_image1.jpg [emergentcapitaljsimon_image1.jpg]




EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
March 13, 2018, between Imperial Finance and Trading, LLC (the “Company”) and
Jack Simony (“Executive”).
WHEREAS, the Company and Executive desire to enter into this Agreement in order
to set forth the terms of Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the foregoing premises and the agreements
contained herein and certain other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.Employment and Term. The Company agrees to employ Executive, and Executive
hereby accepts employment with the Company, on the terms and conditions as set
forth in this Agreement for the period beginning on the date of this Agreement
(the “Commencement Date”). The term of this Agreement shall begin on the
Commencing Date and end on the first anniversary of the Commencement Date (the
“Term”); provided, however, that the Term shall automatically be extended for
successive one-year periods from year to year, and such extended period shall
become the Term, unless (a) the Company or the Executive provide written notice
that is received by the other party no fewer than sixty (60) days’ before the
expiration of the Term then in effect or (b) Executive’s employment is
terminated under any of the provisions of section 4 of this Agreement.
2.    Duties.
(a)    During the term of this Agreement, Executive shall serve as the Company’s
Chief Investment Officer and, consistent with that title and role, shall have
the executive-level duties, responsibilities and authority as are designated by
the Board of Directors of the Company (the “Board”) as well any other duties
consistent with the title of Chief Investment Officer (subject in all cases to
Board oversight and direction).
(b)    Executive shall devote Executive’s full business time, skill, energy and
attention to the business and affairs of the Company whether currently existing
or hereafter acquired or formed. Executive shall (i) perform Executive’s duties
and responsibilities hereunder faithfully and to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner, and in accordance with
the Company’s policies and applicable law, (ii) use Executive’s best efforts to




4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




promote the success of the Company, (iii) not to take any action, or cause any
action to be taken, that is inconsistent with Executive’s duties to the Company
or opposed to its best interests, (iv) not become an officer, director, employee
or consultant of any business other than that of the Company or its Affiliates
and (v) cooperate fully with the Board in the advancement of the best interests
of the Company; provided, however, the Executive will be permitted to (a) act or
serve as a director, trustee, committee member or principal of any type of
business, civic or charitable organization, paid or unpaid, as long as such
activities are disclosed in Exhibit A to this Agreement; (b) render services to
or on behalf of any company or enterprise disclosed in Exhibit A; and (c)
purchase or own less than five percent (5%) of the publicly traded securities of
any corporation; provided that, such ownership represents a passive investment
and that the Executive is not a controlling person of, or a member of a group
that controls, such corporation; provided further that, the activities described
in clauses (a) and (b) do not interfere with the performance of the Executive’s
duties and responsibilities to the Company as provided hereunder, including, but
not limited to, the obligations set forth in this section 2. A list of
Executive’s outside involvements and activities are set forth on Exhibit A,
including, without limitation, (i) participations in trade associations, (ii)
consulting arrangements or any other business activities, (iii) directorships
and (iv) any other similar involvements or activities. Executive’s involvement
or participation in any outside activities not listed on Exhibit A shall require
the prior approval of the Board, which approval shall not be unreasonably
withheld.
3.    Base Salary, Bonus and Benefits.
(a)    Base Salary. Executive’s annual base salary shall be $275,000 (the “Base
Salary”), which is payable in regular installments in accordance with the
Company’s regular payroll practices and subject to all statutory tax deductions
and authorized withholdings payroll practices, and shall be subject to customary
withholding and other appropriate deductions.
(b)    Benefits. Subject to all applicable eligibility criteria, Executive shall
be entitled to participate in any and all of the Company’s employee benefit
programs for which executives of the Company or employees of the Company of
comparable level to Executive are generally eligible. Executive recognizes that
the Company reserves the right to change its benefits from time to time and the
Company’s right to make such changes shall not be restricted by, or be violative
of, this Agreement.
(c)    Vacation. Executive shall be entitled to three (3) weeks’ paid vacation
during each calendar year pursuant to the Company’s PTO policy (Does not include
days off for religious holidays). Accrued but unused PTO shall be payable upon
Executive’s separation from the Company in accordance with Company policy
applicable at the time of separation. Executive shall also be entitled to
customary paid holidays and other paid leave as may be set forth in the
Company’s policies.
(d)    Expenses. The Company shall reimburse Executive for reasonable expenses
incurred by him in connection with the performance of his duties hereunder, in
accordance with, and subject to, the Company’s regular policies in effect from
time to time regarding reimbursement of expenses and the documentation required
in connection therewith. Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense or reimbursement provided


    
2


4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of section 409A of the U.S. Internal Revenue Code, as amended
(the “Code”), (i) the amount of expenses eligible for reimbursement provided to
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive in any
other calendar year, (ii) the reimbursements for expenses for which Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses. Reimbursement of expenses referred to in section 105(b) of the Code
shall not fail to meet the requirement of this section solely because such
reimbursements may provide for a limit on the amount of expenses that may be
reimbursed under such arrangements over some or all of the period in which such
reimbursement arrangements remain in effect.
(e)    Source of Payments. All payments to be made to Executive under this
Agreement shall be paid from the Company’s general funds. No special or separate
fund shall be established and no other segregation of assets shall be made to
assure payment. Neither this Agreement nor any action taken hereunder shall be
construed to create a trust of any kind. To the extent that Executive has any
right to receive payments from the Company under this Agreement, that right
shall be no greater than the right of any unsecured creditor of the Company.
(f)    Aggregate Consideration. For the avoidance of doubt, all payments made to
Executive hereunder shall constitute the aggregate consideration payable to
Executive by the Company or its Affiliates with respect to the subject matter
hereof. “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.
4.    Termination of Employment. This Agreement and the Executive’s employment
and rights to compensation and benefits hereunder are subject to termination by
either the Company or the Executive at any time as follows (the date when the
employment of the Executive ceases shall be the “Termination Date”):
(a)    Death. Automatically effective upon Executive’s death.
(b)    Disability. By the Company effective upon written notice to the Executive
in the event of Executive’s Disability. For purposes of this Agreement,
Executive will be deemed to have a “Disability” if, for physical or mental
reasons, Executive is unable to perform his duties under this Agreement for 90
consecutive days, or 180 calendar days during any 12-month period, unless a
longer period is required by law. The Executive’s Disability will be determined
by a medical doctor selected by the Board (other than Executive to the extent he
is then serving on the Board) in its good faith judgment, subject to a second
opinion at Executive’s request. Executive must submit to a reasonable number of
examinations by the medical doctor making the determination of Disability under
this clause, and Executive hereby authorizes the disclosure and release to the
Company of such determination and any relevant medical records. If Executive is
not legally competent, Executive’s legal guardian or duly authorized attorney in
fact will act in Executive’s


    
3


4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




stead for the purposes of submitting Executive to the medical examinations, and
providing the authorization of disclosure, required under this clause.
(c)    Termination for “Cause.” By the Company effective upon written notice to
the Executive for Cause. For purposes of this Agreement, “Cause” shall mean (i)
Executive being convicted or entering a plea of nolo contendere for the
commission of a first or second degree felony, or for the commission of any
crime involving theft, fraud, dishonesty or moral turpitude, whether or not
committed in the course of performing services for the Company; (ii) intentional
and material act(s) by Executive of disloyalty, dishonesty, fraud or breach of
fiduciary duty while this Agreement is in effect and in the performance of his
duties for the Company, provided that Executive shall have been given written
notice of such breach with sufficiently reasonable detail and shall have failed
to cure such breach within fifteen (15) business days after receiving such
written notice; (iii) Executive’s gross negligence or willful misconduct in
connection with the performance of Executive’s duties hereunder, provided that
Executive shall have been given written notice of such breach with sufficiently
reasonable detail and shall have failed to cure such breach within fifteen (15)
business days after receiving such written notice; or (iv) Executive’s material
breach of this Agreement or any material provision of the Company’s Employee
Handbook or other material policy of the Company; provided, however, that
Executive shall have actually received from the Company written notice of such
breach with sufficiently reasonable detail and shall have failed to cure such
breach within fifteen (15) business days after receiving such written notice.
(d)    Termination with Good Reason. By Executive with Good Reason, after
Executive has complied with the Good Reason Process. For purposes of this
Agreement, “Good Reason” shall mean during the term of this agreement and
without Executive’s prior written consent, one of the following events has
occurred (i) a material reduction in Executive’s compensation of any kind; (ii)
any breach by the Company of any material provision of this Agreement or any
material provision of any other agreement between Executive and the Company;
(iii) a material, diminution or other adverse change in the Executive’s title,
authority, duties or responsibilities (other than temporarily while the
Executive is physically or mentally incapacitated or as required by applicable
law and other than as a result of conduct that would constitute Cause); and (iv)
relocation of Executive’s place of business on behalf of the Company of fifty
(50) miles or more. For purposes of this Agreement, “Good Reason Process” shall
mean that (A) a Good Reason event has occurred; (B) Executive notifies the
Company in writing of the first occurrence of the Good Reason event within
thirty (30) days of the first occurrence of such event; (C) Executive cooperates
in good faith with the Company’s efforts, for a period not less than thirty (30)
days following such notice (the “Cure Period”), to remedy the Good Reason event;
(D) notwithstanding such efforts, the Good Reason event continues to exist; and
(E) Executive terminates his employment by written notice to the Company within
thirty (30) days after the end of the Cure Period. If the Company cures the Good
Reason event during the Cure Period, Good Reason shall be deemed not to have
existed.
(e)    Payments upon Termination. If Executive’s employment by the Company is
terminated for any reason, then (A) this Agreement shall be deemed to be
terminated as of the date Executive ceases to be employed by the Company, (B)
Executive shall be entitled to continue to receive his Base Salary through the
date of termination, subject to withholding and any other appropriate
deductions, and (C) if the Executive has been terminated under section 4(d)
above (for


    
4


4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




Good Reason), Executive shall be entitled to receive any Incentive Bonus that
has been declared or awarded to Executive for a prior fiscal year but has not
yet been paid by the Company, subject to withholding and other appropriate
deductions. If Executive’s employment by the Company is terminated by Executive
with Good Reason under section 4(d), above, in addition to the provisions of the
preceding sentence, (1) Executive shall be entitled to continue to receive
Executive’s then Base Salary for the Severance Period (as defined below)
following the effective date of such termination (which shall be paid in arrears
in accordance with the Company’s general payroll practices and subject to all
applicable statutory deductions and authorized withholdings, and (2) the Company
will continue to pay the employer’s share of healthcare premiums under any
health insurance plan in which Executive is participating immediately prior to
the Termination Date for the Severance Period. As a condition to receiving such
payments relating to periods following the date of such termination, Executive
must sign, deliver, and not revoke a release in the form attached hereto as
Exhibit B within thirty (30) days of the date of termination of employment, such
that it has become effective and enforceable as a condition to any payment
pursuant to this section 4(e). “Severance Period” shall mean six (6) months from
the Termination Date. Except as expressly provided in this section 4(e), as of
the Termination Date, (i) all of Executive’s rights to Base Salary, bonuses
(including the Incentive Bonus) and benefits hereunder (if any) shall cease and
(ii) no other severance compensation or benefits shall be payable by the Company
or any of its Affiliates.
5.    Covenants.
(a)    So long as the Executive is employed by the Company and for a period of
six (6) months thereafter (the “Restricted Period”), Executive will not,
directly or indirectly, own, manage, operate, join, control, or participate in
the ownership, management, operation, or control of, or be employed by, render
services to, or consult with, whether as an officer, employee, sole proprietor,
partner, member, shareholder, lender or otherwise, or be connected in any manner
whatsoever with, any person that competes with, or has offered or offers any
products or services substantially similar to the Business or any line of
business in which the Company or any of its affiliates (i) engages in at any
time during the Restricted Period, or (ii) at any time during the one-year
period immediately preceding the termination of the Restricted Period, to the
actual knowledge of Executive, proposes or has plans to engage in (collectively,
the “Restricted Business”), in any territory, jurisdiction and region in which
any of the Company or any of its affiliates, directly or indirectly, engaged or
proposed or planned to engage in the Restricted Business at any time during the
Restricted Period (the “Restricted Area”); provided, that nothing in this
section 5(a) shall be deemed to prevent Executive from acquiring through market
purchases and owning, solely as a passive investment, less than three percent
(3%) in the aggregate of the equity securities of any class of any issuer to the
extent such shares are registered under section 12(b) or 12(g) of the Securities
Exchange Act of 1934, and are listed or admitted for trading on any United
States national securities exchange or are quoted on any similar system of
automated dissemination of quotations of securities prices in common use, so
long as Executive is not a member of any “control group” (within the meaning of
the rules and regulations of the United States Securities and Exchange
Commission) of any such issuer. “Business” means the business of life
settlements.
(b)    Non‑Solicitation of Employees. During the Restricted Period, Executive
will not, directly or indirectly, (A) solicit or assist, participate in or
promote the solicitation of, any


    
5


4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




individual who is then employed by the Company or its affiliates to leave such
employ or enter into any agreement to do any of the above, or (B) on behalf of
himself or any other person or entity, hire, employ, or engage with or pay any
fees or commissions to, any individual who is then employed by the Company or
its affiliates, or who was employed by the Company or its affiliates at the time
of Executive’s termination of employment with the Company or its affiliates or
enter into any agreement to do any of the above or (C) assist, participate in or
promote any of the above activities.
(c)    Non-Disparagement. During Executive’s employment with the Company and at
all times thereafter, Executive promises not to disparage the Company and its
affiliates. For purposes of this Agreement, “disparage” includes, without
limitation, comments or statements to any person or entity, including but not
limited to the press and/or media, or any entity with whom the Company and its
affiliates, or any of them, has a business relationship, including any federal,
state or local government agencies, which would adversely affect in any manner
(a) the conduct of the business of the Company and its affiliates, or any of
them, or (b) the reputation of the Company and its affiliates, or any of them.
(d)    Covenants Reasonable and Independent. Executive acknowledges and agrees
that the covenants provided for in this section 5 are reasonable and necessary
in terms of scope, duration, area, line of business and all other matters to
protect Company’s legitimate business interests, which include, among other,
protecting valuable confidential business information and goodwill. All the
covenants in this Agreement are intended by each party hereto to, and will, be
construed as an agreement independent of any other provision in this Agreement.
(e)    “Blue‑Pencil” Provision. To the extent that any of the provisions
contained in this section 5 may later be adjudicated by a court to be too broad
to be enforced with respect to such provision’s scope, duration, area, line of
business or any other matter, such provision shall be deemed amended by limiting
and reducing such provision’s scope, duration, area, line of business or other
matter, as the case may be, so as to be valid and enforceable to the maximum
extent compatible with the applicable laws of such jurisdiction and this section
5 as drafted, such amendment only to apply with respect to the operation of such
provision in the applicable jurisdiction in which such adjudication is made.
(f)    Injunctive Relief. Executive acknowledges and agrees that any breach or
threatened breach of any of the provisions of this section 5 would cause the
Company and its affiliates irreparable harm not readily susceptible to
measurement in economic terms or for which economic compensation may be
inadequate. Accordingly, Executive agrees that in the event of a breach or
threatened breach by you of any of the provisions of this section 5, the
Company, its affiliates, and/or any potentially or actually irreparably harmed
third-party beneficiary of this Agreement shall, in addition to any other legal
remedies available to them, be entitled to equitable relief, including, without
limitation, specific performance, a temporary restraining order(s), and
temporary or permanent injunctive relief, and you hereby expressly consent to
any interim equitable relief in the form of a temporary restraining order or
preliminary injunction. The parties agree that this Agreement may be
specifically enforced.
6.    Miscellaneous.


    
6


4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




(a)    Employee Handbook. Executive acknowledges and agrees that he has received
and reviewed the Company’s Employee Handbook and that he understands, and agrees
to abide by, such Employee Handbook.
(b)    Return of Company Property.  Executive shall deliver to the Company, in
the event Executive ceases to be employed by the Company for any reason, or at
any other time the Company may request, all equipment, files, property,
confidential information, work product, memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and all electronic, paper or other copies of any of the foregoing) belonging to
the Company or any Affiliate of the Company, which Executive may then possess or
have under Executive’s control.
(c)    Cooperation. Executive will cooperate with all reasonable requests by the
Company at the Company’s sole cost and expense for assistance in connection with
any investigations or legal proceedings involving the Company (or any Affiliate
of the Company) and related to Executive’s employment period with the Company,
including by providing testimony in person in any such investigations or legal
proceeding without having to be subpoenaed; provided, however, that the
foregoing shall not apply to any investigation or legal proceeding involving
disputes between Executive and the Company (or any Affiliate of the Company)
arising under this Agreement or any other agreement.  If such cooperation is
required following the date on which Executive ceases to be an employee of the
Company, then the Company shall reimburse Executive for all reasonable out of
pocket expenses incurred by Executive in rendering such services that are
approved by the Company.
(d)    Entire Agreement; Amendments and Waivers. This Agreement (including any
schedules and exhibits hereto, which are incorporated herein by reference)
represents the entire understanding and agreement between the parties hereto
with respect to the subject matter of this Agreement can only be changed by
mutual written consent of the parties; provided, however, that the Binding
Mediation and Arbitration Agreement dated October 30, 2017 and the
Confidentiality and Non-Competition Agreement dated October 30, 2017 between you
and the Company shall remain in full force and effect. The waiver by any party
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver of
this Agreement, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise of this Agreement or
the exercise of any other right, power or remedy.
(e)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, .pdf or other electronic means
shall be effective as delivery of a manually executed counterpart to the
Agreement.
(f)    Construction. The parties hereto agree and acknowledge that they have
jointly participated in the negotiation and drafting of this Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly


    
7


4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




by the parties hereto and no presumptions or burdens of proof shall arise
favoring any party by virtue of the authorship of any of the provisions of this
Agreement. The section headings of this Agreement are for reference purposes
only and are to be given no effect in the construction or interpretation of this
Agreement.
(g)    Binding Effect; Assignment; Third-Party Beneficiaries. Except as
otherwise provided herein, this Agreement shall not be assigned by any party,
and no party’s obligations hereunder, or any of them, shall be delegated,
without the consent of the other parties; provided that the Company may
collaterally assign this Agreement to any lender of the Company or any of its
Affiliates or otherwise assign its rights and delegate its duties hereunder.
Subject to the preceding sentence, this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. There shall be no third party beneficiaries of this Agreement
except as expressly provided herein.
(h)    Representation by Executive. Executive represents and warrants to the
Company that he is not (and that he shall not become prior to the termination of
this Agreement) a party to any agreement containing a non-competition provision
or other restriction with respect to (i) the nature of any services or business
that he is entitled or required to perform or conduct for the Company under this
Agreement, or (ii) the disclosure or use of any information that directly or
indirectly relates to the nature of the business of the Company or the services
to be rendered by Executive under this Agreement. Executive further represents
and warrants that the execution, delivery and performance of this Agreement by
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound. Executive agrees not
to enter into any agreement that would be inconsistent with any of the terms or
conditions of this Agreement.
(i)    Attorney Review. Executive warrants and represents that Executive in
executing his Agreement has had the opportunity to rely on legal advice from an
attorney of Executive’s choice, so that the terms of this Agreement and their
consequences could have been fully read and explained to Executive by an
attorney and that Executive fully understands the terms of this Agreement.
(j)    Choice of Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles thereof and all questions concerning the validity
and construction of this Agreement shall be determined in accordance with the
laws of such state. Subject to any applicable arbitration requirements, each
party hereby irrevocably submits to the exclusive jurisdiction of any state or
federal court of competent jurisdiction located in the state of New York in any
action or proceeding arising out of or relating to this agreement and hereby
irrevocably agrees, on behalf of itself and on behalf of such party’s successors
and assigns, that all claims in respect of such action or proceeding may be
heard and determined in any such court and irrevocably waives any objection such
person may now or hereafter have as to the venue of any such suit, action or
proceeding brought in such court or that such court is an inconvenient forum.
(k)    Section 409A Compliance. It is the intention of both the Company and
Executive that the benefits and rights to which the Executive could be entitled
pursuant to this


    
8


4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




Agreement comply with section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“section 409A”), to the extent
that the requirements of section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with section 409A (with
the most limited possible economic effect on the Executive and on the Company).
If and to the extent required to comply with section 409A, no payment or benefit
required to be paid under this Agreement on account of termination of the
Executive’s employment shall be made unless and until the Executive incurs a
“separation from service” within the meaning of section 409A. For purposes of
applying the provisions of section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. Notwithstanding the
foregoing, the Company does not make any representation to the Executive that
the payments or benefits provided under this Agreement are exempt from, or
satisfy, the requirements of section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Executive or any
beneficiary of the Executive for any tax, additional tax, interest or penalties
that the Executive or any beneficiary of the Executive may incur in the event
that any provision of this Agreement, or any amendment or modification thereof,
or any other action taken with respect thereto, is deemed to violate any of the
requirements of section 409A.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
Imperial Finance & Trading, LLC.


By: __/s/ Patrick J. Curry_________________________


Its: Chairman and CEO


JACK SIMONY
__/s/ Jack Simony_______________________________




    
9


4826-2182-5374v.2

--------------------------------------------------------------------------------


Exhibit 10.26




EXHIBIT A


Outside Activities




1.
The Negotiation Institute LLC, (training side) and experiential learning events
(events side.)

2.
Senior Advisor of Ashcroft Sullivan.

A litigation finance and (RE) insurance company, in the form of a limited
liability company to be created.




4826-2182-5374v.2

--------------------------------------------------------------------------------


Exhibit 10.26




EXHIBIT B


[FORM OF RELEASE OF CLAIMS
FOR “GOOD REASON” TERMINATION]


[Emergent Letterhead]




[DATE]




This agreement (the “Agreement and Release”) confirms our agreement with regard
to the separation of your employment with (“the Company”) effective [DATE] (the
“Termination Date”). Our complete understanding and agreement with respect to
your separation from the Company is set forth below.
1.Unconditional Payments. Your total unconditional compensation, payments and
benefits from the Company shall be as follows:
(a)    You will receive your final pay through the Termination Date, less
applicable statutory deductions and authorized withholdings.
(b)    You will be paid for all accrued but unused paid time off as of the
Termination Date, less applicable statutory deductions and authorized
withholdings.
(c)    You will receive, under separate cover, information about your rights to
elect medical and dental insurance continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).
Nothing in this Agreement and Release is intended to impair any of the rights
described in this paragraph 1, to which you are unconditionally entitled.
2.Further, if you sign this Agreement and do not revoke your acceptance of this
Agreement under section 14 below, you will receive (collectively referred to as
the “Separation Benefits”):
(a)    Any Incentive Bonus, as that phrase is defined in that certain Executive
Employment Agreement between you and the Company dated [DATE] (the “Employment
Agreement), that has been declared or awarded to you for a prior fiscal year but
has not yet been paid by the Company, less statutory deductions and authorized
withholdings;
(b)    Base Salary for the Severance Period, as that phrase is defined in the
Employment Agreement, less statutory deductions and authorized withholdings; and


    
1
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




(c)    the Company’s share of healthcare premiums under any health insurance
plan in which you are participating immediately prior to the Termination Date
for the Severance Period, should you elect to continue insurance coverage under
COBRA.
(d)    The payments under sections 2(a) and 2(b) above will be subject to all
applicable statutory deductions and authorized withholdings and will be reported
to you on an IRS Form W-2.
3.No Additional Benefits. Other than as set forth in this Agreement and Release,
you expressly acknowledge and agree that you are not entitled to and will not
receive any additional compensation, payments or benefits of any kind from the
Company and the Releasees (as that term is defined in paragraph 5(b) below) and
that no representations or promises to the contrary have been made to you.
4.Unemployment. The Company will not object to any lawful application by you to
receive unemployment benefits on or following the Termination Date.
5.Release of Claims.
(a)    As a condition of the Company’s willingness to enter into this Agreement
and Release, and in consideration for the Separation Benefits and the agreements
of the Company contained in this Agreement and Release, you, with the intention
of binding yourself, your heirs, beneficiaries, trustees, administrators,
executors, assigns and legal representatives (collectively, the “Releasors”),
hereby release, waive and forever discharge the Company and the Releasees from,
and hereby acknowledge full accord and satisfaction of, any and all claims,
demands, causes of action, and liabilities of any kind whatsoever (upon any
legal or equitable theory, whether contractual, common law or statutory, under
federal, state or local law or otherwise), whether known or unknown, asserted or
unasserted, by reason of any act, omission, transaction, agreement or occurrence
that you ever had, now have or hereafter may have against the Company and the
Releasees up to and including the date of the execution of this Agreement and
Release.
Without limiting the generality of the foregoing, the Releasors hereby release
and forever discharge the Company and the Releasees from:
i.
any and all claims relating to or arising from your employment with the Company,
the terms and conditions of that employment, and the termination of that
employment;

ii.
any and all claims of employment discrimination, harassment or retaliation under
any federal, state or local statute or ordinance, public policy or the common
law, including, without limitation, any and all claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the



    
2
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




Americans with Disabilities Act, the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Fair Labor Standards Act, the Equal Pay Act, the
Sarbanes-Oxley Act, the Family Medical Leave Act, the Health Insurance
Portability and Accountability Act of 1966, the National Labor Relations Act,
the Occupational Safety and Health Act; the Rehabilitation Act; the; the Equal
Pay Act; the Fair Credit Reporting Act, the Florida Civil Rights Act, the
Florida Labor Code and the Florida Constitution, as such laws have been or may
be amended;
iii.
any and all claims for employee benefits, including, without limitation, any and
all claims under the Employee Retirement Income Security Act of 1974, as
amended; provided, however, that nothing in this paragraph 5 is intended to
release, diminish, or otherwise affect any vested monies or other vested
benefits to which you may be entitled from, under, or pursuant to any savings or
retirement plan of the Company;

iv.
any and all claims for slander, libel, defamation, negligent or intentional
infliction of emotional distress, personal injury, prima facie tort, negligence,
compensatory or punitive damages, or any other claim for damages or injury of
any kind whatsoever; and

v.
any and all claims for monetary recovery, including, without limitation,
attorneys’ fees, experts’ fees, medical fees or expenses, costs and
disbursements and the like.

By entering into this Agreement and Release, you represent and agree that the
failure of this Agreement and Release to specifically identify or enumerate
above any statute or common law theory under which you release claims is not
intended by you or the Company to limit, diminish or impair in any way your
intended and actual release all claims, demands, causes of action, and
liabilities of any kind whatsoever against the Company and the Releasees.
(b)For purposes of this Agreement and Release, the term “the Company and the
Releasees” includes Virgin Management USA, Inc. and its parents, subsidiaries,
predecessors, direct and indirect affiliates, related companies, successors and
assigns, regardless of the jurisdiction in which such entities may be located,
and all of its and their respective past, present and future owners, partners,
employees, representatives and agents, whether acting as agents or in their
individual capacities, and this Agreement and Release shall inure to the benefit
of and shall be binding and enforceable by all such entities and individuals.


    
3
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




(c)It is understood that this release does not serve to waive any rights or
claims that, pursuant to law, cannot be waived or subject to a release,
including without limitation: (a) claims for unemployment or workers’
compensation benefits; (b) rights to vested benefits under any applicable
welfare, retirement and/or pension plans; (c) rights to defense and
indemnification, if any, from the Company for actions taken by you in the course
and scope of her employment with the Company; (d) claims, actions, or rights
arising under or to enforce the terms of this Agreement; and/or (e) the right to
file a charge with an administrative agency or participate in an agency
investigation; provided, however, that you hereby waive your right to recover
any money in connection with such charge or investigation; or (f) your right
pursuant to the OWBPA to seek a judicial determination of the validity of the
Agreement’s waiver of claims under the ADEA. Further, nothing herein prohibits
you from making any report or disclosure that is protected under the
whistleblower provisions the Sarbanes-Oxley Act or similar federal law or
regulation.
6.Separation from Employment. By entering into this Agreement and Release, you
acknowledge and agree that your employment with the Company has been permanently
and irrevocably severed. You agree that the Company shall not have any
obligation at any time in the future to reemploy you, or enter into any other
business arrangement of any kind with you. You further agree that if you do seek
reemployment or any other business arrangement with the Company under which you
would receive compensation for services performed by you, a rejection by the
Company of your application or inquiry will not constitute a violation of this
Agreement and Release or a violation of law in any manner whatsoever.
7.Company Property, Information and Confidentiality.
a.    You agree to return to the Company, on or before the Termination Date, any
cell phone, office keys, credit and telephone cards, ID and access cards, etc.,
and any and all original and duplicate copies of your work product and of files,
calendars, books, employee handbooks, records, notes, notebooks, manuals,
computer disks, diskettes and any other magnetic and other media materials you
have in your possession or under your control belonging to the Company, or
containing confidential or proprietary information concerning the Company, and
its partners, employees, consultants, clients, benefactors or operations. By
signing this Agreement and Release, you confirm that you will not retain in your
possession or under your control any of the documents or materials described in
this paragraph 7(a), and that you will not be entitled to receive the Separation
Benefits unless and until all such documents and materials are returned to the
Company.
b.    You acknowledge that, while employed by the Company, you had access to and
possessed information and materials that are not publicly available, including,
without limitation, information and materials concerning the Company’s and its
owner’s proprietary


    
4
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




information, marketing, advertising and promotional ideas and strategies,
marketing surveys and analyses, technology, budgets, business plans, customer or
supplier lists, research or financial, purchasing, planning, employment or
personnel data or information business and technical information, marketing
plans, research, designs, customer information, plans, methods, techniques,
processes and know-how, whether tangible or intangible and whether or not
stored, compiled or memorialized physically, electronically or graphically or in
writing (“Confidential Information”). Accordingly, you agree never to use or
disclose Confidential Information before it has become publicly known, through
no fault of your own, unless required by law. You also agree that, if you are
ever asked to disclose any Confidential Information pursuant to legal process or
otherwise, you will immediately contact the Company’s General Counsel or
Assistant General Counsel to seek the Company’s express written consent to such
disclosure prior to such disclosure.
c.    You acknowledge and agree that any breach or threatened breach of any of
the provisions of this paragraph 7 would cause the Company and the Releasees
irreparable harm not readily susceptible to measurement in economic terms or for
which economic compensation may be inadequate. Accordingly, you agree that in
the event of a breach or threatened breach by you of any of the provisions of
this paragraph 7, the Company and the Releasees (and any potentially or actually
irreparably harmed third-party beneficiaries) shall, in addition to any other
legal remedies available to them, be entitled to (a) equitable relief,
including, without limitation, specific performance, a temporary restraining
order(s), and temporary or permanent injunctive relief and (b) liquidated
damages in an amount equal to the value of the Separation Benefits. The parties
agree that this Agreement and Release may be specifically enforced, and may be
used as evidence in a proceeding in which either of the parties alleges a breach
of this Agreement and Release.
8.Intellectual Property.
a.    You agree that, at any time following the Termination Date, you do not
have and will not claim any right, title or interest in any trade name,
trademark, patent, copyright, work for hire or other similar rights belonging to
or used by the Company and will not have or claim any right, title or interest
in any material or matter of any sort prepared for or used in connection with
the business or promotion of the Company, whatever your involvement with such
matters may have been, and whether procured, produced, prepared, or published in
whole or in part by you. You further recognize and agree that the Company now
has and will hereafter have and retain the sole and exclusive rights in any and
all such trade names, trademarks, patents, copyrights (all your work in this
regard being a work for hire for the Company under the copyright laws of the
United States), material and matter as described above. If any work created by
you is not a work for hire under the copyright laws of the United States, then
you hereby assign to the Company all rights, title and interests in each such
work (including, but not limited to, copyrights rights). You agree that you will
cooperate fully with the Company at all times following the Termination Date in
the securing of any trade name, trademark, patent or


    
5
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




copyright protection or other similar rights in the United States and in foreign
countries and will give evidence and testimony and execute and deliver to the
Company all papers requested by it in connection therewith. You hereby
irrevocably appoint the Company as your attorney-in-fact (with a power coupled
with an interest) to execute any and all documents which may be necessary or
appropriate in the security of such rights, including but not limited to, any
copyright in your work.
b.    The fact that any work subject to copyright or patent protection under any
applicable law created by you outside of the Company’s facilities or other than
during your working hours with the Company does not diminish the Company’s
rights with respect to such works. You agree to execute and deliver to the
Company such further instruments or documents as may be requested by the Company
in order to effectuate the purposes of this paragraph 8 upon demand by the
Company.
c.    The Company shall have no rights pursuant to this Agreement in any
invention of Employee made during the term of Employee’s employment by the
Company if such invention has not arisen out of or by reason of Employee’s work
with the Company or does not relate to the products, business or operations of
the Company or of its affiliated companies or joint ventures, although Employee
shall nonetheless inform the Company of any such invention.
9.Confidentiality of Agreement. You agree that, except as hereinafter provided,
you will keep the terms, conditions and existence of this Agreement and Release
in strict confidence and shall not disclose them to anyone except: (a) as may be
reasonably necessary to enforce this Agreement and Release; (b) to you attorneys
and bona fide tax advisors (provided that they agree to abide by the provisions
of this Agreement and Release); (c) to your spouse, if any (provided that he or
she agrees to abide by the provisions of this Agreement and Release); or, (d)
pursuant to compulsory legal process or a court order. There shall be no other
disclosure by you except upon and to the extent of prior written permission from
the Company’s Chief Executive Officer.
10.Nondisparagement and Employment References.
a.
You agree that you will not disparage or encourage or induce others to disparage
the Company and the Releasees. For the purpose of this Agreement, “disparage”
includes, without limitation, comments or statements to any person or entity,
including but not limited to the press and/or media, or any entity with whom the
Company and the Releasees, or any of them, has a business relationship,
including any federal, state or local government agencies, which would adversely
affect in any manner (a) the conduct of the business of the Company and the
Releasees or (b) the reputation of the Company and the Releasees. The foregoing
does not apply to pleadings, allegations, or other statements made in connection
with a claim which is not being released by this Agreement.



    
6
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




b.
The Company will refer any requests from a prospective employer for employment
verification or a reference regarding you to its Human Resources Department,
which will respond by (i) confirming the positions you held while employed by
the Company and (ii) verifying the dates of your employment with the Company.
The Company may also verify your rate of compensation while employed by the
Company and state that it is the Company’s policy not to provide additional
information regarding its former employees.

11.Consultation on Behalf of Company. You agree that, upon request, you will
cooperate and consult with the Company and the Releasees with respect to any
inquiries or other matters involving them, including pending or threatened
transactions, litigation, administrative proceedings or arbitration, (a) in
which you were involved, (b) concerning which you have personal knowledge, or
(c) that relate to or arise out of your employment with the Company and your
responsibilities with respect to the Company and the Releasees, or any of them.
Such cooperation and consultation will include, without limitation, appearance
or attendance at any meetings or proceedings relating to any such inquiries,
matters or proceedings (provided, however, that the Company will pay your
reasonable travel expenses for such appearance or attendance), making yourself
available for the purpose of answering interrogatories, being deposed,
testifying at trial or otherwise, and preparing and signing affidavits.
12.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement, if any,
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by me on account of non-compliance with Section 409A.
13.Severability. If at any time after the date of the execution of this
Agreement and Release any provision of this Agreement and Release shall be held
by any court of competent jurisdiction to be illegal, void or unenforceable,
such provision shall be of no force and effect. The illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair the enforceability of, any other provision of this Agreement and Release,
provided, however, that if paragraph 5(a) is held to be illegal, void or
unenforceable in whole or in part,


    
7
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




you agree to promptly execute a valid general release and waiver in favor of the
Company and the Releasees.
14.Voluntary Agreement.
c.
You acknowledge that: before signing this Agreement and Release, you were given
at least twenty-one (21) days in which to review and consider it; you have, in
fact, carefully reviewed this Agreement and Release; and that you are entering
into it voluntarily and of your own free will. Further, you acknowledge that the
Company encouraged you in writing to show and discuss this Agreement and Release
with legal counsel before signing it, and that to the extent you wished to do
so, you have done so. By signing this Agreement and Release, you acknowledge
that, if you executed this Agreement and Release before the end of the 21-day
period, such early execution was completely voluntary, and you had reasonable
and ample time in which to review this Agreement and Release.

d.
You agree that, for a period of seven (7) days after you sign this Agreement and
Release, you have the right to revoke it by providing notice in writing
delivered by certified mail, return receipt requested, to the Company’s Human
Resources Director, at [ADDRESS]. This Agreement and Release will not become
fully effective and enforceable until after the expiration of the seven-day
revocation period (the day on which such period expires being the “Effective
Date”).

e.
You understand that the expiration of the seven (7) day period after you sign
this Agreement and Release confirms that you did not revoke your assent to this
Agreement and Release, and, therefore, that it is fully effective and
enforceable.

15.No Admission. You understand and agree that the making of this Agreement and
Release is not intended, and shall not be construed, as an admission that the
Company and the Releasees, or any person now or previously employed by or
associated with the Company and the Releasees, have violated any federal, state
or local law, ordinance, regulation, public policy or common law rule, or have
committed any wrong whatsoever against you. In addition to the confidentiality
provisions set forth in paragraph 9 above, and not by way of limitation thereof,
this Agreement and Release shall be deemed to fall within the protection
afforded to settlements, compromises and offers to compromise by applicable law.
16.Complete Agreement. This Agreement and Release represents the complete
understanding between you and the Company concerning the subject matter of this
Agreement and Release, and no other promises or agreements concerning the
subject matter of this Agreement and Release shall be binding unless reduced to
writing and signed by you and the Company; provided, however, that sections
4(d), 4(e), 5, 6(b) and 6(c) of the Employment Agreement shall remain in full
force and effect. You and the Company agree that this Agreement


    
8
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




and Release supersedes any prior agreements or understandings of the parties,
whether oral or written, concerning the subject matter of this Agreement and
Release.
17.Drafting. Should any provision of this Agreement and Release require
interpretation or construction, it is agreed by you and the Company that the
person interpreting or construing this Agreement and Release shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who prepared the
document.
18.Successors and Assigns. This Agreement and Release is binding upon, and shall
inure to the benefit of, the Company and the Releasees, and its and their
respective heirs, executors, administrators, successors and assigns.
19.    Governing Law. This Agreement and Release is governed by the laws of the
State of Florida, regardless of your work location or place of residence at any
time during your employment by the Company and irrespective of the principles of
conflicts of law. You and the Company hereby agree that any action to enforce or
interpret this agreement shall be brought in a federal or state court of
competent jurisdiction in Florida, and you hereby irrevocably consent to the
jurisdiction of such court.
If this Agreement and Release is acceptable to you, please indicate your
agreement by signing and dating below.
Sincerely,
EMERGENT CAPITAL, INC.


By:                        
[NAME]
[TITLE]


READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT; IT HAS IMPORTANT LEGAL CONSEQUENCES AND INCLUDES A GENERAL RELEASE AND
WAIVER OF KNOWN AND UNKNOWN CLAIMS. CONSULT YOUR ATTORNEY BEFORE SIGNING IT.
I acknowledge that I have read this Agreement and Release and that I understand
and voluntarily accept its terms.


Date:                        


    
9
4826-2182-5374v.2

--------------------------------------------------------------------------------

Exhibit 10.26




[EMPLOYEE NAME]










    
10
4826-2182-5374v.2